Exhibit 10.12

 

Employment Agreement

 

This Employment Agreement (this “Agreement”) is dated as of June 1, 2020 (the
“Commencement Date”), and is made by and between Eos Energy Storage LLC, a
Delaware limited liability company (the “Company”), and Mack Treece
(“Executive”).

 



W i t n e s s e t h:

 

WHEREAS, the Company and Executive are currently parties to that certain
Consulting Agreement, dated as of March 5, 2019 (the “Consulting Agreement”),
under which Executive provides services to the Company as its Chief Financial
Officer on an at-will contractor basis;

 

WHEREAS, the Company and Executive desire to terminate the Consulting Agreement
and enter into this Agreement in lieu thereof; and

 

WHEREAS, the Company desires to employ Executive to serve as the Chief Strategic
Commercial Alliances and Integration Officer of the Company, and Executive
desires to be so employed, in each case, on the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and promises contained herein, and for other good and valuable
consideration, the Company and Executive hereby agree as follows:

 

1. Agreement to Employ; No Conflicts

 

Upon the terms and subject to the conditions of this Agreement, the Company
hereby agrees to continue employing Executive, and Executive hereby accepts such
continued employment by the Company. Executive represents and warrants that (a)
Executive is entering into this Agreement voluntarily, and that Executive’s
employment hereunder and compliance with the terms and conditions hereof will
not conflict with or result in the breach by Executive of any agreement to which
Executive is a party or by which Executive may be bound; (b) Executive has not
violated, and in connection with Executive’s employment with the Company will
not violate, any non-competition, non-solicitation or other similar covenant or
agreement by which Executive is or may be bound; and (c) in connection with
Executive’s employment by the Company, Executive will not use any confidential
or proprietary information Executive may have obtained in connection with
Executive’s services to any prior employer.

 

2. Term; Position and Responsibilities

 

(a) Term. Unless Executive’s employment shall sooner terminate pursuant to
Section 7, the Company shall employ Executive for a term commencing on the
Commencement Date and ending on the third anniversary thereof (the “Initial
Term”). Effective upon the expiration of the Initial Term and of each Additional
Term (as defined below), unless Executive’s employment shall sooner terminate
pursuant to Section 7, Executive’s employment hereunder shall be deemed to be
automatically extended, upon the same terms and conditions, for an additional
period of one year (each, an “Additional Term”), in each such case, commencing
upon the expiration of the Initial Term or the then current Additional Term, as
the case may be, unless, at least 60 days prior to the expiration of the Initial
Term or such Additional Term, as the case may be, either party hereto shall have
notified the other party thereto in writing that such extension shall not take
effect. The period during which Executive is employed pursuant to this Agreement
shall be referred to as the “Employment Period”.

 



 

 

 

(b) Position and Responsibilities. During the Employment Period, Executive shall
serve as the Chief Strategic Commercial Alliances and Integration Officer of the
Company, reporting to the Chief Executive Officer of the Company (the “CEO”).
Executive shall have such duties and responsibilities as are customarily
assigned to individuals serving in such position, and such other duties
consistent with Executive’s position as the CEO specifies from time to time.
Executive shall devote all of Executive’s skill, knowledge and business time to
the conscientious performance of such duties and responsibilities, except for
vacation time (as set forth in Section 6(b)), absence for sickness or similar
disability, and time spent performing services for any charitable, religious or
community organizations, so long as such services do not materially interfere
with the performance of Executive’s duties hereunder.

 

3. Base Salary

 

From March 1, 2019 and prior to the signing of this Agreement, Executive has
been paid cash compensation as a consultant at a monthly rate of US $15,000.00
per month in accordance with the Consulting Agreement. Upon the Commencement
Date, the Company shall pay Executive a base salary at an annualized rate of
$325,000 per year. The amount of the Base Salary will be reviewed by the
Company’s Board of Directors (the “Board”) and CEO annually during the
Employment Period, which may increase (but not decrease) Executive’s Base Salary
in their sole discretion at that time. The annual base salary payable to
Executive under this Section 3 shall hereinafter be referred to as the “Base
Salary”.

 

4. Incentive Compensation

 

(a) Annual Cash Bonus. Beginning in the calendar year in which the Company
successfully closes new funding and for each full calendar year of the Company
that ends during the Employment Period thereafter, Executive shall have an
annual cash bonus opportunity ranging from 50% to 100% of Base Salary, as
determined by the Board in its sole discretion (the “Annual Bonus”). Any Annual
Bonus that becomes payable pursuant to this Section 4(a) shall be paid to
Executive within the calendar year following the year to which such Annual Bonus
relates and within 30 days of the Board’s approval of audited financial
statements of the Company for the calendar year to which such Annual Bonus
relates; provided, that, except as expressly provided herein, Executive is
employed by the Company on the date such Annual Bonus is to be paid.
Additionally, during the Employment Period, the Board and the CEO may determine
to grant Executive additional bonus opportunities in such amounts and subject to
such terms as the Board and the CEO shall determine in their sole discretion
from time to time.

 



2

 

 

(b) Equity Compensation.

 

(i) Initial Options. Within 30 days after the Commencement Date, the Company
will grant to Executive an option to purchase 1,000,000 Common Units (as defined
in the Operating Agreement (as defined below)) of the Company. Such option shall
be issued in accordance with the Company’s 2012 Equity Incentive Plan, as
amended from time to time (the “Plan”) and the Company’s Sixth Amended and
Restated Limited Liability Company Agreement, dated as of April 20, 2018, as
amended from time to time (the “Operating Agreement”), and will be evidenced by,
and subject to, an option agreement entered into by Executive and the Company.
Such option shall have an exercise price equal to $0.50 per Common Unit, will
vest annually over three years beginning on the first anniversary of the
Commencement Date, and will fully vest in the event of the consummation of a
Change in Control (as defined in the Plan).

 

(ii) Closing of New Funding Options. Subject to Executive’s continuous
employment through the applicable grant date, within 30 days after the closing
of new funding, the Company will grant to Executive a one-time option to
purchase an additional 1,000,000 Common Units of the Company. Such option shall
be issued in accordance with the Plan and the Operating Agreement, and will be
evidenced by, and subject to, an option agreement entered into by Executive and
the Company. Such option shall have an exercise price equal to the then-current
fair market value per Common Unit on the grant date, will vest annually over
three years beginning on the first anniversary of the grant date, and will fully
vest in the event of the consummation of a Change in Control.

 

5. Employee Benefits

 

During the Employment Period, Executive (and, to the extent eligible,
Executive’s dependents and beneficiaries) shall be entitled to participate in
any defined contribution plan, any insurance program and any medical and other
health benefit plan, in each case, sponsored by the Company for its employees on
terms and conditions set forth in such programs and plans (as amended from time
to time).

 

6. Expenses; Vacation;

 

(a) Business Travel, Lodging, etc. The Company shall reimburse Executive for
reasonable business, travel (business class airfare shall be considered
reasonable for any flight (inclusive of connecting flights) with a flight time
longer than five hours), lodging, meal and other reasonable expenses incurred by
Executive in connection with Executive’s performance of services hereunder upon
submission of evidence, satisfactory to the Company, of the incurrence and
purpose of each such expense, and otherwise in accordance with the Company’s
expense policy applicable to its employees as in effect from time to time.

 

(b) Vacation. During the Employment Period, Executive shall be entitled to a
minimum of four weeks of paid personal time off per calendar year, which shall
be taken by Executive in his reasonable discretion, subject to the reasonable
business needs of the Company.

 

7. Termination of Employment

 

(a) Termination Due to Death or Disability. During the Employment Period,
Executive’s employment shall automatically terminate in the event of Executive’s
death, and may be terminated by the Company due to Executive’s Disability (as
defined below). For the purposes of this Agreement, “Disability” shall mean a
physical or mental disability that prevents, regardless of any reasonable
accommodation, the performance by Executive of Executive’s duties under this
Agreement for a continuous period of 90 days or longer, or for 180 days or more
in any 12-month period.

 



3

 

 

(b) Termination by the Company. During the Employment Period, the Company may
terminate Executive’s employment with the Company with or without Cause. For
purposes of this Agreement, “Cause” shall mean (a) any failure by Executive to
perform Executive’s material duties hereunder (other than any such breach or
failure due to Executive’s physical or mental illness) and the continuance of
such failure for more than 30 days following Executive’s receipt of written
notice from the Company specifying such failure; (b) any failure by Executive to
cooperate, if reasonably requested by the Company, with any investigation or
inquiry into Executive’s or the Company’s business practices, whether internal
or external, including, but not limited to, Executive’s refusal to be deposed or
to provide testimony at any trial or inquiry; (c) Executive engaging in fraud,
willful misconduct, gross negligence or dishonesty that has caused or is
reasonably expected to result in material injury to the Company or any of its
affiliates; (d) any breach by Executive of any fiduciary duty owed to the
Company or any of its affiliates or members; (e) Executive’s conviction of, or
entering a plea of guilty or nobo contendere to, a crime that constitutes a
felony; or (f) any material breach by Executive of any of Executive’s
obligations hereunder or under any other written agreement or covenant with the
Company or any of its affiliates, which, if curable, continues for more than 30
consecutive days after the Company notifies Executive in writing of such breach.
A termination for Cause shall include a reasonable determination by the Company
following the termination of the Employment Period that circumstances existed
during the Employment Period that would have justified a termination by the
Company for Cause.

 

(c) Termination by Executive. During the Employment Period, Executive may
terminate Executive’s employment with the Company with or without Good Reason.
For purposes of this Agreement, “Good Reason” shall mean a termination by
Executive of Executive’s employment hereunder if (i) any of the following events
occur without Executive’s consent, (ii) within 30 days after Executive learns of
the occurrence of such event, Executive notifies the Company in writing that
such event has occurred describing such event in reasonable detail and demanding
cure, and (iii) such event is not cured within 30 days after Executive so
notifies the Company: (a) a material diminution in Executive’s authority, duties
or responsibilities that Executive has on the date hereof, (b) a reduction in
the rate of Base Salary, other than in connection with an across the board
reduction of the base salaries of senior executives of the Company generally, or
(c) any material breach by the Company of any of its material obligations
hereunder.

 

(d) Notice of Termination. Any termination of Executive’s employment by the
Company pursuant to Section 7(a) (other than in the event of Executive’s death)
or Section 7(b) or by Executive pursuant to Section 7(c) shall be communicated
by a written Notice of Termination addressed to the other party to this
Agreement. A “Notice of Termination” shall mean a notice stating that
Executive’s employment with the Company has been or will be terminated.

 



4

 

 

(e) Date of Termination. As used in this Agreement, the term “Date of
Termination” shall mean (i) if Executive’s employment is terminated by
Executive’s death, the date of Executive’s death; (ii) if Executive’s employment
is terminated by the Company pursuant to Section 7(a) due to Executive’s
Disability, 30 days after the date on which the Notice of Termination is given;
provided, that, if Executive shall have returned to the performance of
Executive’s duties on a full-time basis during such 30-day period, such Notice
of Termination shall be of no force or effect; (iii) if Executive’s employment
is terminated by the Company for Cause or by Executive for Good Reason, the date
any applicable cure period expires (and, if there is no applicable cure period,
the date specified in the Notice of Termination); provided, that if a party is
entitled to cure the nature of such termination and so cures prior to the
expiration of the applicable cure period, the Notice of Termination provided to
such curing party shall be of no force or effect; and (iv) if Executive’s
employment is terminated for any other reason, the date specified in the Notice
of Termination (which shall be 60 days after the date of such notice) and, if no
such notice is given, 60 days after the date of termination of employment.

 

(f) Payments Upon Certain Terminations.

 

(i) Termination Without Cause or for Good Reason. If (A) the Company shall
terminate Executive’s employment without Cause or (B) Executive shall terminate
Executive’s employment for Good Reason, in each case, during the Employment
Period, the Company shall pay to Executive:

 

(A) any accrued and unpaid Base Salary and vacation earned through the Date of
Termination, which shall be paid on the tenth day after the Date of Termination
(or, if such day is not a business day, the next business day after such day);
plus

 

(B) as liquidated damages in respect of claims based on provisions of this
Agreement and provided that Executive executes and delivers (and does not
revoke) a general release of all claims in form and substance reasonably
satisfactory to the Company within 60 days following the Date of Termination:

 

(I) six months’ Base Salary, which shall be paid in periodic installments on the
Company’s regular payroll dates, beginning with the next payroll date
immediately following the expiration of the 60th day following the Date of
Termination (which first payment shall include any payments of Base Salary that
should have been made during such 60-day period but for the 60-day release
consideration period); plus

 

(II) a prorated Annual Bonus for the year of termination in an amount equal to
(x) the Annual Bonus, multiplied by (y) a fraction, the numerator of which is
the number of days Executive was employed by the Company during such calendar
year and the denominator of which is 365, payable in accordance with Section
4(a) above.

 

(ii) Termination for Any Other Reason. If Executive’s employment is terminated
for any reason other than those specified in Section 7(f)(i) during the
Employment Period, the Company shall pay Executive on the tenth day after the
Date of Termination (or, if such day is not a business day, the next business
day after such day), any accrued and unpaid Base Salary and vacation earned
through the Date of Termination.

 



5

 

 

(iii) Effect of Termination on Other Plans and Programs. In the event that
Executive’s employment with the Company is terminated for any reason, Executive
shall be entitled to receive all amounts payable and benefits accrued under any
otherwise applicable plan, policy, program or practice of the Company in which
Executive was a participant immediately prior to the Date of Termination in
accordance with the terms thereof; provided, that, if Executive’s employment is
terminated without Cause or for Good Reason, Executive shall not be entitled to
receive any payments or benefits under any such plan, policy, program or
practice providing any severance or incentive compensation and the provisions of
this Section 7 shall supersede the provisions of any such plan, policy, program
or practice.

 

(g) Resignation Upon Termination. Effective as of the date of Executive’s
termination of employment with the Company, Executive shall resign, in writing,
from all positions then held by Executive with the Company and its affiliates
unless otherwise requested by the Company and agreed to by Executive.

 

(h) Cessation of Professional Activity. Upon delivery of a Notice of Termination
by any party or a notice pursuant to Section 2(a), the Company may relieve
Executive of Executive’s responsibilities described in Section 2(b) and require
Executive to immediately cease all professional activity on behalf of the
Company, in any such case, without such suspension or cessation constituting a
termination by the Company without Cause or providing Executive with grounds to
terminate Executive’s employment for Good Reason.

 

8. Restrictive Covenants

 

(a) Unauthorized Disclosure. During the Employment Period and following any
termination thereof, without the prior written consent of a duly authorized
representative of the Company except to the extent required by an order of a
court having competent jurisdiction or under subpoena from an appropriate
government agency, in which event, Executive shall use Executive’s best efforts
to consult with the Company prior to responding to any such order or subpoena,
and except as authorized in performance of Executive’s duties hereunder,
Executive shall not use or disclose any confidential or proprietary trade
secrets, customer lists, drawings, designs, marketing plans, management
organization information (including, but not limited to, data and other
information relating to the Company or any affiliate thereof (the “Company
Group”), or to the members of the boards of directors of the Company Group, or
to the management of the Company Group), operating policies or manuals, business
plans, financial records, or other financial, commercial, business or technical
information (i) relating to the Company Group or (ii) that the Company Group may
receive belonging to customers or others who do business with the Company Group
(collectively, “Confidential Information”) to any third Person (defined below)
unless such Confidential Information has been previously disclosed to the public
generally or is in the public domain (in each case, other than by reason of
Executive’s breach of this Section 8(a)).

 

(b) Non-Competition. During the period beginning on the date hereof and ending
twelve months after the termination of Executive’s employment with the Company
(the “Restriction Period”), Executive shall not, directly or indirectly, own any
interest in, operate, join, control or participate as a partner, shareholder,
member, director, manager, officer, or agent of, enter into the employment of,
act as a consultant to, or perform any services for any entity that is in
competition with the Business (as defined below) of the Company Group in any
jurisdiction in which the Company Group is engaged at the time of Executive’s
termination of employment. For purposes of this Agreement, “Business” means the
development and manufacture of energy storage products and solutions, including,
without limitation, grid-scale energy storage, DC battery systems, electric
utilities, applications in commercial and industrial, micro grid, telecom,
military, renewables, and residential markets, and the provision of services
related thereto.

 



6

 

 

(c) Non-Solicitation of Employees. During the Restriction Period, Executive
shall not, directly or indirectly, for Executive’s own account or for the
account of any other natural person, partnership, limited liability company,
association, corporation, company, trust, business trust, governmental authority
or other entity (each, a “Person”) in any jurisdiction in which the Company
Group has commenced or has documented plans, as of the termination of
Executive’s employment with the Company, to commence operations during the
Employment Period, (i) solicit for employment, employ or otherwise interfere
with the relationship of the Company Group with any natural person throughout
the world who is or was employed by or otherwise engaged to perform services for
the Company Group at any time (a) during the Employment Period, in the case of
such prohibited activity occurring during such time, or (b) during the twelve
month period preceding such prohibited activity, in the case of such prohibited
activity occurring during the Restriction Period but after the date of
Executive’s termination of employment with the Company, in each case, other than
any such solicitation or employment on behalf of or at the request of the
Company Group during the Employment Period; or (ii) induce any employee of the
Company Group to engage in any activity which Executive is prohibited from
engaging in under any of this Section 8 or to terminate such employee’s
employment with the Company.

 

(d) Non-Solicitation of Business Relationships. During the Restriction Period,
Executive shall not, directly or indirectly, for Executive’s own account or for
the account of any other Person, in any jurisdiction in which the Company Group
has commenced or has made plans to commence operations, solicit, interfere with,
or otherwise attempt to establish any business relationship of a nature that is
competitive with the Business or relationship of the Company Group with any
Person throughout the world which is or was a customer, client, distributor,
supplier or vendor of the Business of the Company Group (x) at any time during
the Employment Period (in the case of such prohibited activity occurring during
such time) or (y) during the twelve month period preceding such prohibited
activity (in the case of such prohibited activity occurring during the
Restriction Period but after the date of Executive’s termination of employment
with the Company), other than any such activity on behalf of or at the request
of the Company Group during the Employment Period.

 

(e) Works for Hire.

 

(i) Generally. Executive agrees that the Company shall own all right, title and
interest (including, but not limited to, patent rights, copyrights, trade secret
rights and other rights throughout the world) in any inventions, works of
authorship, ideas or information made or conceived or reduced to practice, in
whole or in part, by Executive (either alone or with others) during the
Employment Period (collectively “Developments”); provided, however, that the
Company shall not own Developments for which no equipment, supplies, facility,
trade secret information or Confidential Information of the Company was used and
which were developed entirely on Executive’s time, and (A) which do not relate
(I) to the business of the Company Group or (II) to the actual or demonstrably
anticipated research or development of the Company Group, and (B) which do not
result from any work performed by Executive for the Company.

 

7

 

 

(ii) Disclosure; Assignment. Subject to Section 8(e)(i), Executive will promptly
and fully disclose to the Company, or any persons designated by it, any and all
Developments made or conceived or reduced to practice or learned by Executive,
either alone or jointly with others during the Employment Period. Executive
hereby assigns all right, title and interest in and to any and all of these
Developments to the Company. Executive shall further assist the Company, at the
Company’s expense, to further evidence, record and perfect such assignments, and
to perfect, obtain, maintain, enforce, and defend any rights specified to be so
owned or assigned. Executive hereby irrevocably designates and appoints the
Company and its agents as attorneys-in-fact to act for and on Executive’s behalf
to execute and file any document and to do all other lawfully permitted acts to
further the purposes of the foregoing with the same legal force and effect as if
executed by Executive.

 

(iii) Copyright Act; Moral Rights. In addition, and not in contravention of
Section 8(e)(i) or Section 8(e)(ii), Executive acknowledges that all original
works of authorship which are made by Executive (solely or jointly with others)
within the scope of employment and which are protectable by copyright are “works
made for hire,” as that term is defined in the United States Copyright Act (17
USC §101). To the extent allowed by law, this Section 8(e) includes all rights
of paternity, integrity, disclosure and withdrawal and any other rights that may
be known as or referred to as “moral rights” (collectively, “Moral Rights”). To
the extent Executive retains any such Moral Rights under applicable law,
Executive hereby waives such Moral Rights and consents to any action consistent
with the terms of this Agreement with respect to such Moral Rights, in each
case, to the full extent of such applicable law. Executive will confirm any such
waivers and consents from time to time as requested by the Company.

 

(iv) Authorized Disclosure. Section 1833(b) of Title 18 of the United States
Code states “An individual shall not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of a trade secret that
(i) is made (a) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney and (b) solely for the purposes
of reporting or investigating a suspended violation of law or (ii) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.” Accordingly, the Company and Executive have the
right to disclose in confidence trade secrets to Federal, State, and local
government officials, or to an attorney, for the sole purpose of reporting or
investigating a suspected violation of law. The Company and Executive also have
the right to disclose trade secrets in a document filed in a lawsuit or other
proceeding, but only if the filing is made under seal and protected from public
disclosure. Nothing in this Agreement is intended to conflict with Section
1833(b) of Title 18 of the United States Code or create liability for
disclosures of trade secrets that are expressly allowed by Section 1833(b) of
Title 18 of the United States Code.

 



8

 

 

(f) Mutual Nondisparagement. Executive agrees that Executive shall neither,
directly or indirectly, engage in any conduct or make any statement (including
through social media) disparaging or criticizing in any way the Company Group,
or any of their personnel, nor engage in any other conduct or make any other
statement that could be reasonably expected to impair the goodwill of the
Company Group, the reputation of the Company Group, in each case, except to the
extent required by law, and then only after consultation with the Company to the
extent possible, or to enforce the terms of this Agreement. The Company agrees
that it shall not, and the Company agrees that is shall instruct its senior
executives and officers to not, directly or indirectly, engage in any conduct or
make any statement (including through social media) disparaging or criticizing
in any way Executive, nor engage in any other conduct or make any other
statement that could be reasonably expected to impair the goodwill of Executive,
the reputation of Executive, in each case, (i) except to the extent required by
law, and then only after consultation with Executive to the extent possible,
(ii) to enforce the terms of this Agreement, or (iii) from discussing Executive
in connection with normal performance evaluations.

 

(g) Return of Documents. In the event of the termination of Executive’s
employment, Executive shall promptly deliver to the Company (i) all property of
the Company Group then in Executive’s possession; and (ii) all documents and
data of any nature and in whatever medium of the Company Group, and Executive
shall not take with Executive any such property, documents or data or any
reproduction thereof, or any documents containing or pertaining to any
Confidential Information.

 

(h) Confidentiality of Agreement; Governmental Agency Exception. The parties to
this Agreement agree not to disclose its terms to any Person, other than their
attorneys, accountants, financial advisors or, in Executive’s case, members of
Executive’s immediate family or, in the Company’s case, for any reasonable
purpose that is reasonably related to its business operations; provided, that
this Section 8(h) shall not be construed to prohibit any disclosure required by
law or in any proceeding to enforce the terms and conditions of this Agreement.
Notwithstanding anything to the contrary contained in this Agreement, this
Agreement does not limit Executive’s ability to communicate with any government
agency or otherwise participate in any investigation or proceeding that may be
conducted by any government agency, including providing documents or other
information, without notice to the Company or its affiliates. This Agreement
does not limit Executive’s right to receive an award for information provided to
any government agencies.

 

9. Certain Acknowledgments; Injunctive Relief with Respect to Covenants

 

(a) Executive acknowledges and agrees that Executive will have a prominent role
in the development of the goodwill of the Company Group, and has and will
establish and develop relations and contacts with the principal business
relationships of the Company Group in the United States of America and the rest
of the world, all of which constitute valuable goodwill of, and could be used by
Executive to compete unfairly with, the Company Group and that (i) in the course
of Executive’s employment with the Company, Executive will obtain confidential
and proprietary information and trade secrets concerning the business and
operations of the Company Group in the United States of America and the rest of
the world that could be used to compete unfairly with the Company Group; (ii)
the covenants and restrictions contained in Section 8 are intended to protect
the legitimate interests of the Company Group in their respective goodwill,
trade secrets and other confidential and proprietary information; and (iii)
Executive desires to be bound by such covenants and restrictions.

 

(b) Injunctive Relief. Executive acknowledges and agrees that the covenants,
obligations and agreements of Executive contained in Section 8 relate to
special, unique and extraordinary matters and that a violation of any of the
terms of such covenants, obligations or agreements will cause the Company Group
irreparable injury for which adequate remedies are not available at law.
Therefore, Executive agrees that the Company shall be entitled to an injunction,
restraining order or such other equitable relief (without the requirement to
post bond) as a court of competent jurisdiction may deem necessary or
appropriate to restrain Executive from committing any violation of such
covenants, obligations or agreements. These injunctive remedies are cumulative
and in addition to any other rights and remedies the Company Group may have.

 



9

 

 

10. Entire Agreement

 

This Agreement constitutes the entire agreement between the Company and
Executive with respect to the subject matter hereof, and supersedes all
undertakings and agreements, whether oral or in writing, previously entered into
by the Company and Executive with respect thereto, including, without
limitation, the Consulting Agreement. All prior correspondence and proposals
(including, but not limited to, summaries of proposed terms and the Consulting
Agreement) and all prior offer letters, promises, representations,
understandings, arrangements and agreements relating to such subject matter
(including, but not limited to, those made to or with Executive by any other
person) are merged herein and superseded hereby.

 

11. General Provisions

 

(a) Binding Effect; Assignment. This Agreement shall be binding on and inure to
the benefit of the Company and its respective successors and permitted assigns.
This Agreement shall also be binding on and inure to the benefit of Executive
and Executive’s heirs, executors, administrators and legal representatives. This
Agreement shall not be assignable by any party hereto without the prior written
consent of the other parties hereto, except as provided pursuant to this Section
11(a). The Company may affect such an assignment without prior written approval
of Executive upon the transfer of all or substantially all of its business
and/or assets (by whatever means).

 

(b) Governing Law; Waiver of Jury Trial.

 

(i) Governing Law; Consent to Jurisdiction. This Agreement shall be governed in
all respects, including as to interpretation, substantive effect and
enforceability, by the internal laws of the State of New Jersey, without regard
to conflicts of laws provisions thereof that would require application to the
laws of another jurisdiction other than those that mandatorily apply. Each party
hereby irrevocably submits to the jurisdiction of the courts of the State of New
Jersey and the federal courts of the United States of America located in the
District of New Jersey solely in respect of the interpretation and enforcement
of the provisions of this Agreement and in respect of the transactions
contemplated hereby. Each party hereby waives and agrees not to assert, as a
defense in any action, suit or proceeding for the interpretation and enforcement
hereof, or in respect of any such transaction, that such action, suit or
proceeding may not be brought or is not maintainable in such courts or that the
venue thereof may not be appropriate or that this Agreement may not be enforced
in or by such courts. Each party hereby consents to and grants any such court
jurisdiction over the person of such parties and over the subject matter of any
such dispute and agree that the mailing of process or other papers in connection
with any such action or proceeding in the manner provided in Section 11(f) or in
such other manner as may be permitted by law, shall be valid and sufficient
service thereof.

 

10

 

 

(ii) Waiver of Jury Trial. Each party acknowledges and agrees that any
controversy which may arise under this Agreement is likely to involve
complicated and difficult issues, and therefore each party hereby irrevocably
and unconditionally waives any right such party may have to a trial by jury in
respect of any litigation directly or indirectly arising out of or relating to
this Agreement, or the breach, termination or validity of this Agreement, or the
transactions contemplated by this Agreement. Each party certifies and
acknowledges that (A) no representative, agent or attorney of any other party
has represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver; (B) each such party
understands and has considered the implications of this waiver; and (C) each
such party makes this waiver voluntarily.

 

(c) Taxes. All amounts payable and benefits provided hereunder shall be subject
to any and all applicable taxes, as required by applicable Federal, state, local
and foreign laws and regulations.

 

(d) Amendments; Waiver. No provision of this Agreement may be modified, waived
or discharged unless such modification, waiver or discharge is approved by a
Person authorized by the Company and is agreed to in writing by Executive and,
in the case of any such modification, waiver or discharge affecting the rights
or obligations of the Company, is approved by a Person authorized thereby. No
waiver by any party hereto at any time of any breach by any other party hereto
of, or compliance with, any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time. No
waiver of any provision of this Agreement shall be implied from any course of
dealing between or among the parties hereto or from any failure by any party
hereto to assert its rights hereunder on any occasion or series of occasions.

 

(e) Legal Advice; Severability; Blue Pencil. Executive acknowledges that
Executive has been advised to seek independent legal counsel for advice
regarding the effect of the provisions of this Agreement, and has either
obtained such advice of independent legal counsel, or has voluntarily and
without compulsion elected to enter into and be bound by the terms of this
Agreement without such advice of independent legal counsel. In the event that
any one or more of the provisions of this Agreement shall be or become invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not be
affected thereby. Executive and the Company agree that the covenants contained
in Section 8 are reasonable covenants under the circumstances, and further agree
that if, in the opinion of any court of competent jurisdiction such covenants
are not reasonable in any respect, such court shall have the right, power and
authority to excise or modify such provision or provisions of these covenants as
to the court shall appear not reasonable and to enforce the remainder of these
covenants as so amended.

 



11

 

 

(f) Notices. Any notice or other communication required or permitted to be
delivered under this Agreement shall be (A) in writing; (B) delivered
personally, by facsimile, by courier service or by certified or registered mail,
first class postage prepaid and return receipt requested; (C) deemed to have
been received on the date of delivery or, if so mailed, on the third business
day after the mailing thereof; and (D) if so mailed or delivered by courier
service, addressed as follows (or to such other address as the party entitled to
notice shall hereafter designate in accordance with the terms hereof):

 

(I) If to the Company:

 

Eos Energy Solutions LLC

3920 Park Avenue

Edison, NJ 08820

Attn: Russell Stidolph, Chairman

Email: rstidolph@altenergyllc.com

 

With a copy (which shall not constitute notice) to:

 

Morrison Cohen LLP

909 Third Avenue

New York, NY 10022

Attn: David P. LaGalia, Esq.

  Anthony Saur, Esq.

Fax: (212) 735-8708

 

(II) If to Executive, at Executive’s residential address as currently on file
with the Company.

 

(g) Survival. The Company and Executive hereby agree that certain provisions of
this Agreement, including, but not limited to, Sections 8, 9, 10 and 11, shall
survive the expiration of the Employment Period in accordance with their terms.

 

(h) Further Assurances. Each party hereto agrees with the other party hereto
that it will cooperate with such other party and will execute and deliver, or
cause to be executed and delivered, all such other instruments and documents,
and will take such other actions, as such other party may reasonably requests
from time to time, to effectuate the provisions and purpose of this Agreement.

 



12

 

 

(i) Section 409A. The parties intend that any amounts payable hereunder comply
with or are exempt from Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”) (including under Treasury Regulation §§ 1.409A-1(b)(4)
(“short-term deferrals”) and (b)(9) (“separation pay plans,” including the
exceptions under subparagraph (iii) and subparagraph (v)(D)) and other
applicable provisions of Treasury Regulation §§ 1.409A-1 through A-6). For
purposes of Section 409A, each of the payments that may be made under this
Agreement shall be deemed to be a separate payment for purposes of Section 409A.
This Agreement shall be administered, interpreted and construed in a manner that
does not result in the imposition of additional taxes, penalties or interest
under Section 409A. The Company and Executive agree to negotiate in good faith
to make amendments to the Agreement, as the parties mutually agree are necessary
or desirable to avoid the imposition of taxes, penalties or interest under
Section 409A. Neither the Company nor Executive shall have the right to
accelerate or defer the delivery of any such payments or benefits except to the
extent specifically permitted or required by Section 409A. Notwithstanding the
foregoing, the Company does not guarantee any particular tax effect, and
Executive shall be solely responsible and liable for the satisfaction of all
taxes, penalties and interest that may be imposed on or for the account of
Executive in connection with the Agreement (including any taxes, penalties and
interest under Section 409A), and neither the Company nor any of its affiliates
shall have any obligation to indemnify or otherwise hold Executive (or any
beneficiary) harmless from any or all of such taxes, penalties or interest. With
respect to the time of payments of any amounts under the Agreement that are
“deferred compensation” subject to Section 409A, references in the Agreement to
“termination of employment” (and substantially similar phrases) shall mean
“separation from service” within the meaning of Section 409A. For the avoidance
of doubt, it is intended that any expense reimbursement made to Executive
hereunder shall be exempt from Section 409A. Notwithstanding the foregoing, if
any expense reimbursement made hereunder shall be determined to be “deferred
compensation” within the meaning of Section 409A, then (a) the amount of the
indemnification payment or expense reimbursement during one taxable year shall
not affect the amount of the expense reimbursement during any other taxable
year, (b) the expense reimbursement shall be made on or before the last day of
Executive’s taxable year following the year in which the expense was incurred
and (c) the right to expense reimbursement hereunder shall not be subject to
liquidation or exchange for another benefit.

 

(j) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument. The parties hereto agree to accept a signed facsimile copy
or “PDF” of this Agreement as a fully binding original.

 

(k) Headings. The section and other headings contained in this Agreement are for
the convenience of the parties only and are not intended to be a part hereof or
to affect the meaning or interpretation hereof.

 

(l) Condition Precedent. The effectiveness of this Agreement is contingent on
(i) the Company’s successful completion of a satisfactory background
investigation and reference check, as determined by the Company in its sole
discretion and in accordance with the Company’s applicable policy and applicable
law, and (ii) Executive’s compliance with applicable Federal law and the
Immigration Reform and Control Act of 1986, and as a condition of employment,
Executive must complete an Employment Verification Form I-9 and present proof of
identity and employment eligibility to work in the United States to the Company
within three days following the Commencement Date.

 

-- Signature page follows --

 

13

 

 

IN WITNESS WHEREOF, the Company has duly executed this Agreement by their
authorized representatives, and Executive has hereunto set Executive’s hand, in
each case effective as of the Commencement Date.

 

  EOS ENERGY SOLUTIONS LLC         By: /s/ Russell Stidolph   Name:  Russell
Stidolph   Title: Chairman



 



  EXECUTIVE       /s/ Mack Treece    Mack Treece

 

[Signature Page to Treece Employment Agreement]

 

 

 



 

 